Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Here, claim 3 depends from claim 2 but claim 3 seems to merely restate the substance of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,142,200 (“Crunkilton”).
Regarding claim 1, Crunkilton discloses an electrode connection structure comprising:
a first electrode unit (32) that includes first electrodes (102) formed concentrically; and
a second electrode unit (16A) that includes a second electrode (40) formed into a needle shape (see at least Fig. 6B) axially movable forward and rearward (the pins 40 can be spring pins, see col. 9, lns. 34 – 36) and is electrically connectable to the first electrode unit (see Fig. 6C), wherein:
the second electrode unit includes a plurality of the second electrodes (40) that is arranged in a circumferential direction and arranged at different radial positions (see Fig. 6B), and
the plurality of the second electrodes is electrically connected to the first electrodes arranged at different radial positions (see Fig. 6C), respectively.
Regarding claim 2, Crunkilton discloses wherein:
each of the first electrode unit and the second electrode unit is rotatable (36 may rotate because as seen in Fig. 6D – 6E the contacts 30 may be connected to the board 29 by slip ring contacts 102x; 38 may be moved by a motor assembly and maintain electrical connection, thus 38 may rotate, see col. 11, lns. 23 - 27), and
the first electrode unit and the second electrode unit are electrically connected in a state that the first electrode unit and the second electrode unit are secured to each other after rotating (the radial orientation does not matter during assembly thus the units are rotatable relative to each other before electrical connection, see col. 3, lns. 30 – 34; the units have a projection and groove arrangement which will help secure the units and tend to prevent the units from axially separating, see at least the portions near the lead lines of numerals 32 and 36 in both Fig. 6A and 6B).
Regarding claim 3, Crunkilton discloses wherein:
each of the first electrode unit and the second electrode unit is rotatable (36 may rotate because as seen in Fig. 6D – 6E the contacts 30 may be connected to the board 29 by slip ring contacts 102x; 38 may be moved by a motor assembly and maintain electrical connection, thus 38 may rotate, see col. 11, lns. 23 – 27), and
the first electrode unit and the second electrode unit are electrically connected after rotating (the radial orientation does not matter during assembly thus the units are rotatable relative to each other before electrical connection, see col. 3, lns. 30 – 34; the units have a projection and groove arrangement which will help secure the units and tend to prevent the units from axially separating, see at least the portions near the lead lines of numerals 32 and 36 in both Fig. 6A and 6B).










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crunkilton in view of U.S. Pat. No. 7,135,687 (“Lacey”).
Regarding claim 4, Crunkilton discloses the electrode connection structure according to claim 1 (see above) but does not disclose a detection device comprising the electrode connection structure and: a thermoelectric module; a sensor; and a controller. However, Lacey teaches a detection device (see the abstract) comprising an electrode connection structure (slip rings 64) and: a thermoelectric module (104 and 110); a sensor (118); and a controller (70). It would have been obvious to modify Crunkilton so that the slip ring of Crunkilton was utilized in the detection device of Lacey, because this is nothing more than a substitution of one known slip ring for another, with the obvious results that the electrical connection between portions of the device are maintained even though there may be movement between portions of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                  


/OSCAR C JIMENEZ/Examiner, Art Unit 2833